Citation Nr: 1037889	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-22 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a hip disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1969 until July 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  
These issues were previously before the Board, however they were 
remanded for additional development in March 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for a low 
back disorder and for a hip disorder.  On VA examination in June 
2010, the Veteran indicated that pain associated with the claimed 
disorders developed gradually throughout service and that two 
years after service he reported to a VA medical center in San 
Antonio for treatment.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  VA's duty to assist includes the duty to attempt to 
locate and associate relevant evidence where it has been notified 
of the existence of such evidence.

Evidence associated with the Veteran's claims folder includes 
medical records from the San Antonio VA medical system.  It is 
unclear from the record, however, what the limits were of the 
RO's search of San Antonio's records.  The Veteran's 2010 
statement that he first received treatment two years after 
service is the first such statement of record, and thus tends to 
suggest that a search of records dating to that time period has 
not yet been conducted.  Accordingly the issues currently before 
the Board must be remanded for additional development.

Accordingly, the case is REMANDED for the following action:

1.  An attempt is to be made to search out 
all relevant records relating to the 
treatment of the Veteran at any VA San 
Antonio facility between July 1970 and 
December 1972.  All efforts are to be 
documented in the claims file, and if the 
sought records may not be located, it is to 
be noted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


